              Case 4:12-cr-00818-PJH Document 182 Filed 05/18/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LEAH PAISNER (NJBN 175362015)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          E-Mail: Leah.Paisner@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,              )   CASE NO. CR 12-00818 PJH
                                            )
14          Plaintiff,                      )   EX PARTE MOTION AND [PROPOSED] ORDER
                                            )   TO EXTEND DEADLINE TO RESPOND TO
15     v.                                   )   DEFENDANT’S MOTION FOR
                                            )   COMPASSIONATE RELEASE
16   ROYLAND RICE,                          )
                                            )
17          Defendant.                      )
                                            )
18

19

20

21

22

23

24

25

26

27

28

     EX PARTE MOTION AND [PROPOSED] ORDER TO EXTEND DEADLINE
     CR 12-00818 PJH                  1
              Case 4:12-cr-00818-PJH Document 182 Filed 05/18/20 Page 2 of 3




 1          The United States of America, by and through Special Assistant United States Attorney Leah

 2 Paisner, hereby moves for an extension to May 22, 2020 for the Government’s deadline to respond to

 3 petitioner Royland Rice’s pending motion for compassionate release. This Court previously ordered the

 4 government to respond to the petitioner’s motion by May 18, 2020.

 5          The government hereby respectfully requests an extension to May 22, 2020 date, to receive

 6 Bureau of Prison records for this petitioner and address petitioner’s specific concerns raised in his brief.

 7 In short, the government requests this extension to file its responsive pleading in good faith and

 8 respectfully asks the Court to grant its motion.

 9
10 DATED: May 18, 2020                                    DAVID L. ANDERSON
                                                          United States Attorney
11
                                                                 /s/
12
                                                          LEAH PAISNER
13                                                        Special Assistant United States Attorney

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     EX PARTE MOTION AND [PROPOSED] ORDER TO EXTEND DEADLINE
     CR 12-00818 PJH                  2
               Case 4:12-cr-00818-PJH Document 182 Filed 05/18/20 Page 3 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LEAH PAISNER (NJBN 175362015)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          E-Mail: Leah.Paisner@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                      )   CASE NO. CR 12-00818 PJH
                                                    )   __________
14           Plaintiff,                             )   [PROPOSED] ORDER TO EXTEND DEADLINE
                                                    )   TO RESPOND TO DEFENDANT’S MOTION FOR
15      v.                                          )   COMPASSIONATE RELEASE
                                                    )
16   ROYLAND RICE,                                  )
                                                    )
17           Defendant.                             )
                                                    )
18

19           Based upon the foregoing, and for good cause shown, the Court hereby grants the government’s

20 motion and orders that the government’s response (e.g., an answer or motion to dismiss on procedural

21 grounds) to the petitioner’s motion for compassionate release is due by May 22, 2020.

22 IT IS SO ORDERED.

23                                                   /s/ Phyllis J. Hamilton
24 DATED: May 18, 2020                          THE HONORABLE PHYLLIS J. HAMILTON
                                                Chief United States District Judge
25

26

27

28

     EX PARTE MOTION AND [PROPOSED] ORDER TO EXTEND DEADLINE
     CR 12-00818 PJH                  3
